DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed with respect to the prior art rejections have been fully considered but they are not persuasive. 
With respect to Applicant’s statement “In fact, the only disclosure of a seal with free ends is found by referring to the drawings of Howard. The written disclosure in Howard does not teach or suggest any advantages or reasons for providing a seal with free ends. Nor is there any written teaching whatsoever relating to such free ends anywhere in the written disclosure of Howard.”, Examiner notes that the cited portions of the written description of Howard refers to “free ends” #16/#18.  Thus, Applicant’s assertion that the only disclosure of a seal with free ends is found by referring to the drawings is incorrect.  Further, contrary to Applicant’s assertion, not only is there written teaching regarding the free ends, Howard also sets forth the advantages of including the free ends #16/#18, i.e. to form the tacking lap or flange to facilitate a strong and durable attachment surface.  With respect to Applicant’s statement “The portions of Howard that are referenced regarding the motivation simply pertain to the desire for providing an envelope 12 that encloses a roll of elastically deformable packing material 10 (see lines 44 through 49 and lines 90 through 91 on page 1 of Howard) and to the desire for producing a strong, durable, and efficient tacking lap in a way that requires a minimal amount of the enveloping material (see lines 53 through 63 on page 1 of Howard).”, Examiner notes that the seal of Howard includes both the envelope #12 (with the free ends #16/#18 that form the tacking lap or flange) and the packing material #10.  Examiner agrees with Applicant’s statement “Applicants respectfully point out that the motivation given in the Office Action for combining the prior art pertains to the insulatinq packing material and to the tackinq lap or flange of Howard”, as discussed above.  However, Examiner does not agree with Applicant’s statement “however, that motivation is completely unrelated to whether or not the seal has free ends”, since, as discussed above, the combination of the envelope #12 and packing material #10 together form the seal of Howard and since Howard explicitly discusses the free ends #16/#18 of the envelope and their advantages in forming the tacking lap or flange.  
With respect to Applicant’s statements “Yang, however, specifically teaches that the sealing member is configured to continuously extend along the first step portion and the second step portion and that the continuously extending sealing member will form a closed loop (see, for example, paragraph 12). The fact that these features appear in claims 1 and 2 of Yang further emphasizes that these are important features.” and “Since the motivation for combining Howard with Yang does not in any way relate to free ends of a seal, since Howard does not provide any motivation for providing a seal with free ends, and since Yang specifically teaches a continuous seal with closed ends, applicants believe the person of ordinary skill in the art would have been motivated by the specific teaching in Yang to provide a continuous seal with closed ends.”, Examiner first notes that Examiner has addressed “Since the motivation for combining Howard with Yang does not in any way relate to free ends of a seal, since Howard does not provide any motivation for providing a seal with free ends.” above.    With respect to Yang, Examiner does not dispute that Yang teaches a continuous seal, but also notes that Yang is not relied upon to teach the limitation of free ends.  Yang may claim a continuous seal, but does not state that one may not or should not use a seal with free ends.  Accordingly, since Examiner has provided both teaching and motivation for adding free ends through the combination with Howard, Examiner notes that the limitation is both addressed and has been properly combined with the base reference.  Examiner also notes that there are only two possibilities for the seal, continuous or discontinuous, thus the use of one or the other could be found obvious through other motivations, such as (but not limited to) KSR.  Applicant’s statements that “applicants believe the person of ordinary skill in the art would have been motivated by the specific teaching in Yang to provide a continuous seal with closed ends” and “The person of ordinary skill in the art evaluating the teachings in Howard and Yang might possibly have only received a suggestion for modifying Yang's continuous seal, which has closed ends, by modifying that continuous seal to have on envelope with packing material therein. In other words, based on the teachings in Yang and Howard, the only possible arguable result of the combination would have been a continuous seal with closed ends.” appear to be directed at whether or not the seal of Howard could be used in the appliance of Yang.  Examiner reminds Applicant that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, Examiner has provided a clear teaching and motivation for the inclusion of free ends through the combination with Howard.  Examiner also notes, that nothing in Howard prohibits inclusion of the free ends taught by Howard in the context of a continuous loop as disclosed by Yang, since the inclusion of a flange or tacking lap could also facilitate attachment in such a context.  
Regarding claims 24 and 26, Examiner notes that these limitations are newly presented and have been addressed in the new grounds of rejection, necessitated by Amendment, below. 
Accordingly, for at least the reasons above, Examiner maintains the rejections to the non-amended claims and has applied new grounds of rejection, necessitated by Amendment, to the newly presented claims.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19, 2-8, 13-18, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2017/0292773: previously cited) in view of Howard (US 1,846,203: previously cited), and, alternatively or additionally, further in view of Lindenschmidt (US 4,043,624: previously cited).
Regarding claim 19, Yang discloses a household refrigeration apparatus (see at least refrigerator #1), comprising: 
an exterior refrigerator housing (see at least exterior housing of main body #12; see also Annotated Figure 5, below); 
an interior container disposed within, spaced apart from and separate from said exterior refrigerator housing (see at least refrigeration chamber #R: Examiner notes that the inner wall of main refrigerator body #12 to which the case is mounted forms a separate interior housing (refrigeration chamber #R) from the exterior refrigerator housing (see also paragraph [0045] and Annotated Figure 5, below; see also paragraphs [0051], [0032], [0033], [0042])) defining a clearance configured to receive insulation between said interior container and said exterior refrigerator housing (see at least paragraph [0051]: the refrigerator main body includes an insulation material in the space between the main body #12 external wall and the main body #12 internal wall; see also Annotated Figure 5, below); and 
an ice maker (see at least ice maker #10) including: 
an ice maker housing disposed on said interior container (see at least case #100; paragraph [0033]; 
said ice maker housing including a wall element having a first wall plate and a second wall plate (see at least first external frame #110 having at least top/bottom and left wall plates; second external frame #120 having at least right and top/bottom wall plates; and/or both first and second external frames #110/#120, each including a plurality of wall plates); and 
- 50 -BSH-2019PO2894a seal disposed on said ice maker housing and sealing said ice maker housing to said interior container (see at least sealing member #160; paragraph [0042]); said seal being a 3-dimensionally bent and elongated seal (see at least paragraph [0042]: Examiner notes that it is inherent to sealing member #160 that it is a 3-dimensional seal and notes that a closed loop is indicative of at least some degree of bend and elongation).  
Yang does not disclose said seal including a hollow tube, nor the seal having free ends.
Howard teaches another seal, said seal including a hollow tube (see at least page 1, lines 6-15; lines 40-50; lines 86-99) and having free ends (see at least page 1, line 100 through page 2, line 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the seal of Yang with said seal including a hollow tube and having free ends, as taught by Howard (erroneously listed as Yang previously, see Applicant’s remarks page 8) to improve the seal of Yang by allowing for enveloping of insulating packing material and formation of a tacking lap or flange to facilitate a strong and durable attachment surface, thus providing a strong, durable, and economical sealing gasket (see at least Howard page 1, lines 6-15; lines 57-64; page 1, line 100 through page 2, line 6; page 2, lines 92-110).     
Alternatively, to the extent that Applicant may not agree with Examiner’s assertion that the refrigerator of Yang includes an exterior refrigerator housing; an interior container disposed within, spaced apart from and separate from said exterior refrigerator housing, defining a clearance configured to receive insulation between said interior container and said exterior refrigerator housing, Examiner notes that such features are old and well-known in the art, as evidenced by Lindenschmidt, which teaches a household refrigeration appliance (refrigerator appliance #10 comprising insulated enclosure #13) having an exterior refrigerator housing (outer cabinet #20); an interior container disposed within, spaced apart from and separate from said exterior refrigerator housing, defining a clearance configured to receive insulation between said interior container and said exterior refrigerator housing (see at least column 5, lines 1-5; see also column 4, line 59 through column 5, line 1; column 2, lines 8-13).
It would, therefore, have been obvious to provide the refrigerator of Yang with an exterior refrigerator housing; an interior container disposed within, spaced apart from and separate from said exterior refrigerator housing, defining a clearance configured to receive insulation between said interior container and said exterior refrigerator housing, if Yang does not disclose such, since such features were old and well-known in the refrigerator art and would provide the predictable benefit of providing an economical refrigerator cabinet that helps maintains the temperature of the refrigerator while also allowing the refrigerator to be easy to clean.  

    PNG
    media_image1.png
    806
    608
    media_image1.png
    Greyscale


Regarding claim 2, Yang, as modified above, further discloses wherein said seal is a one-piece seal (see at least Yang paragraph [0042]; Howard page 2, lines 92-114).
Regarding claim 3, Yang, as modified above, further discloses wherein said seal includes a mounting strip being a flat bar having a free edge spaced apart from said hollow tube (see at least Howard page 1, lines 6-15; lines 53-64; page 2, lines 92-114; see also Figures 4-7: the folded outer portion #20 forms a finished outer edge #22 that makes a free edge of the flat bar of the mounting strip that is spaced apart from the hollow tube).
Regarding claim 4, Yang, as modified above, further discloses wherein said mounting strip is without hollows (see at Howard page 2, lines 92-114: Examiner notes that length axis is inherent to three dimensional structures such as the seals of Yang and Howard and notes that the tacking lap of Howard does not include a gap for moisture ingress along the length axis).
Regarding claim 5, Yang, as modified above, further discloses wherein said seal has a length axis, and said hollow tube has no gap along said length axis (see at Howard page 2, lines 92-114: Examiner notes that length axis is inherent to three dimensional structures such as the seals of Yang and Howard and notes that the tubular structure of Howard does not include a gap for moisture ingress along the length axis).
Regarding claim 6, Yang, as modified above, further discloses wherein said seal has a length axis, and said hollow tube has a circular or oval cross section in a plane perpendicular to said length axis (see at least Yang Figure 6, sealing member #160; Howard #12: Examiner notes that length axis is inherent to three dimensional structures such as the seals of Yang and Howard and that both seals have circular or oval cross section perpendicular to the length axis).
Regarding claim 7, Yang, as modified above, further discloses wherein said mounting strip is disposed on an outside of said hollow tube (see at least Howard page 1, lines 6-15; lines 53-64; page 2, lines 92-114).
Regarding claim 8, Yang, as modified above, further discloses wherein said mounting strip overhangs from said outside of said hollow tube (see at least Howard page 1, lines 6-15; lines 53-64; page 2, lines 92-114).
Regarding claim 13, Yang, as modified above, further discloses wherein said seal is elastic (see at least Yang paragraph [0042]; Howard page 1, lines 50-53).
Regarding claim 14, Yang further discloses wherein said first wall plate includes a side edge and a first rear edge, and said seal is disposed on said side edge and said first rear edge and extends along an edge passage between said side edge and said first rear edge (see at least Annotated Figure 4, below: edge passage labeled “third edge passage” as previously stated; paragraphs [0025]; [0042]).
Regarding claim 15, Yang further discloses wherein said second wall plate includes an upper edge and a rear edge, and said seal is disposed on said upper edge and said rear edge and extends along a first edge passage between said upper edge and said rear edge (see at least Annotated Figure 4, below: rear edge labeled “second rear edge” as previously stated; paragraphs [0025]; [0042]).
Regarding claim 16, Yang further discloses wherein said first wall plate includes a first rear edge, said second wall plate includes a second rear edge, and said seal is disposed on said first rear edge and said second rear edge and extends along an edge passage between the said first rear edge and said second rear edge (see at least Annotated Figure 4, below: edge passaged labeled “second edge passage” as previously stated; paragraphs [0025]; [0042]).
Regarding claim 17, Yang further discloses wherein said wall element has an L-shape in cross-section (see at least Figure 3, each first and second external frames #110 and #120 has an L-shaped cross-section when viewed from the front), and said first wall plate and said second wall plate together form said L-shape (see at least Figure 3, in each case the top/bottom and left/right wall plates form the L-shape cross-section).
Regarding claim 18, Yang further discloses wherein said first wall plate and said second wall plate are formed as a one piece plate (see at least Figure 3, first and second external frames #110 and #120: each are made up of a plurality of wall plates that form a one piece plate).
Regarding claim 23, Yang is silent regarding which further comprises at least one of an insulating foam or a vacuum insulating panel disposed in said clearance.
Lindenschmidt teaches at least one of an insulating foam or a vacuum insulating panel disposed in said clearance between said exterior refrigerator housing and said interior container (see at least column 2, lines 50-51).
It would have been obvious to one having ordinary skill in the art to provide the refrigerator of Yang with which further comprises at least one of an insulating foam or a vacuum insulating panel disposed in said clearance, as taught by Lindenschmidt, to improve the refrigerator of Yang by providing a refrigerator appliance of extremely simple and economical of construction (see at least Lindenschmidt column 3, lines 56-60).  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Howard, and, alternatively or additionally further in view of Lindenschmidt, as applied to claim 3 above, and further in view of Read et al. (US 2,896,276: previously cited).
Regarding claim 9, Yang, as modified above, does not disclose wherein said mounting strip has a mounting strip gap.
Read et al. teaches another seal having a mounting strip wherein said mounting strip has a mounting strip gap (see at least column 2, lines 60-71).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the ice maker of Yang, as modified above, with wherein said mounting strip has a mounting strip gap, as taught by Read et al., to improve the seal of Yang, as modified above, by allowing trapped air to escape and by allowing the fastener to be hidden in the seal (see at least Read et al. column 2, lines 60-71).

Claims 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Howard, and, alternatively or additionally further in view of Lindenschmidt, as applied to claim 19 above, and further in view of Qiang et al. (US 2009/0079141: previously cited).
Regarding claim 22, Yang, as modified above, further discloses wherein said seal includes a mounting strip being a flat bar having a free edge spaced apart from said hollow tube (see at least Howard page 1, lines 6-15; lines 53-64; page 2, lines 92-114; see also Figures 4-7: the folded outer portion #20 forms a finished outer edge #22 that makes a free edge of the flat bar of the mounting strip that is spaced apart from the hollow tube), said mounting strip has holes and, separate holders of the ice maker are disposed in said holes and fix said seal at said housing (see at least Howard page 2, lines 7-19: Examiner notes that tacks #27 necessarily result in holes).
Yang, as modified above, does not disclose said separate holders being spring clips.
Qiang et al. teaches another seal having holders disposed in holes wherein said holders are spring clips (see at least paragraph [0037]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the holders of Yang, as modified above, with said separate holders being spring clips, as taught by Qiang et al., to improve the ice maker of Yang, as modified above, by simplifying installation while providing superior holding power (see at least Qiang et al. paragraph [0037]).
Regarding claim 24, Yang, as modified above, does not disclose wherein said hollow tube is unfilled.  
It is noted, however, that there are finite number of options available to one having ordinary skill in the art before the effective filing date of the invention for providing the structure of a seal (i.e. solid, filled, partially filled, and unfilled).  
In this regard, it is noted the Qiang et al. another seal wherein said hollow tube is unfilled (see at least paragraph [0026]; see also Figure 1 and 3).  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the seal of Yang, as modified above, with wherein said hollow tube is unfilled, since, as taught by Qiang et al. such provision is a suitable and known provision for providing the structure of a seal (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such provision would provide the predicable benefit of additional compressibility compared to solid or filled seals.  

Claims 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over An et al. (US 2013/0263620: cited by Applicant) in view of Qiang et al. (US 2009/0079141: previously cited).
Regarding claim 25, An et al. discloses an ice maker, comprising: 
a housing including a wall element (see at least ice making chamber case #100) including wall elements #110/#120); 
said wall element including a first wall plate and a second wall plate (see at least paragraph [0087]: each wall element #110/#120 includes at least two wall plates (i.e. horizontal and vertical); and 
a seal disposed on said housing (see at least Figure 5, sealing member #92; paragraphs [0058]; [0082]) and sealing said housing to an interior container (see at least inner case #20; paragraph [0058] disposed within a separate exterior refrigerator housing of a household refrigeration apparatus (see at least outer case #30 of refrigerator #1; paragraphs [0050]-[0051]).
An et al. does not disclose said seal including a hollow tube and said seal being a 3-dimensionally bent and elongated seal having free ends (though as depicted it appears that the seal of An et al. has free ends).
Qiang et al. teaches another appliance seal, said seal including a hollow tube and said seal being a 3-dimensionally bent and elongated seal having free ends (see at least paragraphs [0021]; [0026]; Figures 1 and 3, sealing member #10 being elongated and 3-dimensionally bent and having hollow body #30; sealing member #10 is also illustrated with free top/bottom/left/right ends in Figure 1).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the ice maker of An et al. with said seal including a hollow tube and said seal being a 3-dimensionally bent and elongated seal having free ends, as taught by Qiang et al., to improve the ice maker of An et al. by providing greater compressibility and moisture ingress resilience than the sponge material of An et al. and, if An et al. does not include free ends, to improve the seal of An et al. by allowing for conformance to a variety of shapes and surfaces.  
Regarding claim 26, An et al. as modified by Qiang et al. further discloses wherein said hollow tube is unfilled (see at least paragraph [0026]; see also Figure 1 and 3).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763